Case 1:18-cr-00204-NGG-VMS Document 1061 Filed 07/08/21 Page 1 of 2 PageID #: 19895




                ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                              Attorneys at Law
                                        100 Lafayette Street, Suite 501
                                            New York, NY 10013
   Franklin A. Rothman
   Jeremy Schneider                                                                   Fax: (212) 571-5507
   David Stern                                                                        Tel: (212) 571-5500
   Robert A. Soloway


                                                                     July 8, 2021
   By ECF

   Hon. Nicholas G. Garaufis
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

                              Re: United States v Nancy Salzman
                                  18 Cr. 204 (NGG)

   Dear Judge Garaufis:

           Together with David Stern, I represent Nancy Salzman in the above-captioned matter. We
   respectfully request, without objection of the government, modification to the Court’s ECF order of
   yesterday which fixes a date for sentence and a schedule for the parties’ submissions relating to that
   proceeding. Our application is based on the following circumstances: First, I have plans for a pre-
   paid family vacation on Fire Island, the term of which begins in July and extends though August 7.
   Additionally, the Court’s schedule for submissions is extremely tight under the circumstances of our
   client’s complex sentencing case, and the extensive submission being prepared.

           Additionally, the schedule ordered for our client differs materially from that ordered for all
   other defendants in this case. No other defendant has been directed to file PSR objections and a full
   sentence submission on the same date, as has been directed in our client’s matter. Rather, those
   submissions have been serially filed by the parties, beginning with defense objections, government
   response, and then defense reply, followed thereafter by a separate schedule for the parties’ sentence
   submissions. We respectfully request the same submission structure for our client, and note such
   protocol importantly allows for defense efforts to seek consensus with United States Probation and
   the government as to PSR objections before calling for final sentence submissions to the Court.

           We have no objection to filing our objections to the PSR, as ordered yesterday, on or before
   July 16, nor to the remainder of the schedule as it relates to submissions directed to the PSR’s final
   content, concluding, as currently scheduled, July 29. But we request that our initial sentence
   submission be due to the Court one week thereafter, on or about August 5, rather than the current
   July 16 date, to be followed by reasonable time for response and reply, and a date for sentence
   thereafter.
Case 1:18-cr-00204-NGG-VMS Document 1061 Filed 07/08/21 Page 2 of 2 PageID #: 19896




           We thank the Court very much for consideration of these matters.1

                                                                Sincerely,

                                                                 Robert A. Soloway

                                                                 Robert A. Soloway
   cc: AUSA Tanya Hajjar
         (By ECF)
   RAS:sc




          1

   I note that AUSA Hajjar advises me that she is unavailable for sentence proceedings during the period
   September 13th through 24th.

                                                    2
